appellant must show that he exercised reasonable diligence in
                ascertaining the true identity of the intended defendants. Respondent
                asserts that since appellant knew respondent's name and the potential
                claims against him at the time of the filing of the original complaint, based
                on the accident report prepared by law enforcement, appellant did not
                exercise reasonable diligence and his claims do not relate back. Appellant
                counters that contention, arguing that the accident report identified
                respondent, but attributed sole fault to Ms. Delarosa-Perez, and therefore,
                appellant had no basis to believe that he had viable claims against
                respondent at the time he filed his initial complaint. The district court
                granted partial summary judgment as to appellant's claims against
                respondent, which the district court properly certified as final under
                NRCP 54(b), and this appeal followed.
                            This court reviews summary judgments de novo.            Wood v.
                Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). Summary
                judgment is appropriate if the pleadings and other evidence on file, viewed
                in the light most favorable to the nonmoving party, demonstrate that no
                genuine issue of material fact remains in dispute and that the moving
                party is entitled to judgment as a matter of law.    Id. Having considered
                the parties' arguments and the district court record, we conclude that the
                district court erred in granting partial summary judgment as to
                appellant's claims against respondent.
                            The district court stated in its order granting partial summary
                judgment that the accident report "clearly provided notice to [appellant] of
                potential culpability for the accident on the part of [respondent]."
                Although the accident report did identify appellant, respondent, and Ms.
                Delarosa-Perez as the drivers of the three vehicles damaged in the
                accident, the accident report specifically noted that Ms. Delarosa-Perez
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                was at fault for the accident and did not indicate that respondent was at
                fault. Viewing the evidence in the light most favorable to appellant,
                appellant has demonstrated that a genuine issue of material fact remains
                in dispute regarding whether appellant was aware of any potential claims
                against respondent at the time he filed his initial complaint, and thus, the
                district court erred in granting partial summary judgment to respondent.
                Wood, 121 Nev. at 729, 121 P.3d at 1029.
                              The record shows that appellant properly named doe
                defendants in his complaint pursuant to NRCP 10(a) and promptly sought
                leave of the district court to amend his complaint to add respondent as a
                defendant after Ms. Delarosa-Perez filed her third-party complaint against
                respondent.    Nurenberger Hercules-Werke GMBH v. Virostek, 107 Nev.
                873, 881-82, 822 P.2d 1100, 1105-06 (1991). As respondent failed to show
                that no issues of material fact remain regarding whether appellant
                exercised reasonable diligence, summary judgment was not appropriate.
                Wood, 121 Nev. at 729, 121 P.3d at 1029. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                                                          J.



                                                                                          J.
                                                            Saitta
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A
                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. Jack B. Ames, Senior Judge
                      Paul H. Schofield, Settlement Judge
                      George T. Bochanis, Ltd.
                      Law Offices of Katherine M. Barker
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A